Citation Nr: 0832761	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-09 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.   

2.  Entitlement to service connection for sialodenosis, 
parotid mass, and parotiditis of the left side of the face.

3.  Entitlement to service connection for a lipoma of the 
right side of the face, status post excision.  

4.  Entitlement to service connection for a right 
nasopharyngeal mass, status post excision.   

		
ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The veteran had active military service from September 1960 
to August 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.                

The issue of entitlement to service connection for a right 
nasopharyngeal mass, status post excision is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The medical evidence does not show a psychiatric disorder 
during service or for many years thereafter; there is no 
competent evidence of a nexus between a current psychiatric 
disorder, to include panic depression and anxiety disorders, 
and any incident of service, including exposure to radiation.   

2.  The medical evidence does not show sialodenosis, parotid 
mass or parotiditis of the left side of the face during 
service or for many years thereafter; there is no competent 
evidence of a nexus between current sialodenosis, parotid 
mass or parotiditis of the left side of the face and service, 
to include exposure to radiation.  

3.  The medical evidence does not show a lipoma of the right 
side of the face during service or for many years thereafter; 
there is no competent evidence of a nexus between a current 
lipoma of the right side of the face (status post-excision) 
and service, to include exposure to radiation.   




CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disorder, including 
as due to in-service exposure to radiation, is not warranted.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2007).    

2.  Service connection for sialodenosis, parotid mass, and 
parotiditis of the left side of the face, to include as due 
to in-service exposure to radiation, is not warranted.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2007).     

3.  Service connection for a lipoma of the right side of the 
face, status post excision, to include as due to in-service 
exposure to radiation, is not warranted.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002 & 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.311 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.





Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the August 
2005 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claims.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in August 2005 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in his possession and received 
notice of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the 
October 2005 RO decision that is the subject of this appeal 
in its August 2005 letter.  Accordingly, the RO provided 
proper VCAA notice at the required time.   

With respect to the Dingess requirements, the veteran was 
provided with notice of the laws and regulations governing 
ratings and effective dates in the January 2007 Statement of 
the Case, but such notice was post-decisional.  See 
Pelegrini, supra.  As to this timing deficiency, the Board is 
cognizant of recent Federal Circuit decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007), the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that, once an error is identified by the 
Veterans Court, the burden shifts to VA to demonstrate that 
the error was not prejudicial.  The Federal Circuit reversed 
the earlier holding of the Veterans Court in Sanders that an 
appellant has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide any pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  (Emphasis added.)

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 20 Vet. App. 537, 
541-42 (2006); accord Sanders, supra .  That is, "the key to 
determining whether an error is prejudicial is the effect of 
the error on the essential fairness of the adjudication."  
Id.  "[A]n error is not prejudicial when [it] did not affect 
'the essential fairness of the [adjudication],'" see Id., at 
121, and non-prejudicial error may be proven by demonstrating 
"that any defect was cured by actual knowledge on the part 
of the [veteran] that certain evidence (i.e., the  . . . 
evidence needed to substantiated the claim) was required and 
that [he] should have provided it."  Id., at 121; accord 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007)( (determining 
that no prejudicial error to veteran resulted in defective 
VCAA notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  Moreover, the Court has observed 
that "there could be no prejudice if the purpose behind the 
notice has been satisfied . . . that is, affording a claimant 
a meaningful opportunity to participate effectively in the 
processing of [the] claim . . ."  Mayfield, supra, at 128.     

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because the preponderance of the 
evidence is against the claims for service connection for a 
psychiatric disorder, to include panic disorder, depression, 
and anxiety; sialodenosis, parotid mass, and parotiditis of 
the left side of the face; and a lipoma of the right side of 
the face, status post excision, and renders moot any 
questions as to higher evaluations or effective dates.  Such 
a lack of timely notice did not affect or alter the essential 
fairness of the RO's decision.  While the veteran does not 
have the burden of demonstrating prejudice, it is pertinent 
to note that the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.     

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, but the veteran did not 
receive a VA examination(s) for the purposes of deciding 
these claims, apparently because the RO did not deem such an 
opinion or examination to be "necessary" to render its 
decision on the claims.  See 38 U.S.C.A. § 5103A(d)(1); 
accord 38 C.F.R. § 3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) 
and 38 C.F.R. § 3.159(c)(4) require the Secretary to treat an 
examination or opinion as being necessary to make a decision 
on a claim if, taking into consideration all information and 
law or medical evidence (including statements of the 
veteran), there is "(1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra, 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

In this case, the veteran's service medical records are 
negative for any complaints or findings of a psychiatric 
disorder; sialodenosis, parotid mass or parotiditis of the 
left side of the face; and a lipoma of the right side of the 
face.  The first evidence of record of any of the 
aforementioned disorders was in November 2002, over 33 years 
after service.  The record contains no competent medical 
opinion linking his psychiatric disorder, sialodenosis, 
parotid mass, parotiditis, or lipoma to his period of active 
service, to include exposure to radiation.  Under these 
circumstances, the Board finds that VA has no duty to provide 
an examination or medical opinion.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2007).  
See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
veteran, and thus, no additional assistance or notification 
was required.  The veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Factual Background

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he served in the 
United States Marine Corps from September 1960 to August 
1964.  The veteran's Military Occupational Specialty (MOS) 
was as a helicopter mechanic.  His personnel records show 
that in connection with Operation DOMINIC, he embarked 
onboard the U.S.S. Iwo Jima on April 17, 1962 and disembarked 
on August 10, 1962.  The records further reflect that again 
in connection with Operation DOMINIC, the veteran embarked 
onboard the U.S.S. Princeton on August 30, 1962 and 
disembarked on August 31, 1962.   

The veteran's service medical records are negative for any 
complaints or findings relating to a psychiatric disorder; 
sialodenosis, parotid mass or parotiditis of the left side of 
the face; or a lipoma of the right side of the face.  The 
records reflect that in August 1964, the veteran underwent a 
separation examination.  At that time, his head, face, neck 
and scalp, and skin, were all clinically evaluated as 
"normal."  He was also clinically evaluated as "normal" 
for psychiatric purposes.  

In March 2005, the veteran filed claims for service 
connection for depression, facial swelling, and a cyst in the 
jaw.  He maintained that the aforementioned disorders were 
secondary to in-service radiation exposure.  In support of 
his claims, he submitted a copy of a certificate showing that 
he had participated in the 1962 Nuclear Tests in the Pacific 
in the Marine Medium Helicopter Squadron 364 of the Navy Task 
Group, Joint Task Force Eight.

In September 2005, the RO received VA Medical Center (VAMC) 
outpatient treatment records, dated from October 2002 to 
March 2005.  The records reflect that in November 2002, the 
veteran underwent a follow-up evaluation for left sided 
facial swelling for the last eight months.  The diagnosis was 
left sided facial swelling, possible parotitis.  In December 
2002, the veteran underwent a magnetic resonance imaging 
(MRI) of the neck.  The impression was of a tiny, six 
millimeter, round, soft tissue nodule in the region of the 
left parotid gland anteriorly.  Diagnostic considerations 
included a small parotid cyst, intraparotid lymph node, or 
plemorphic adenoma.  There was no significant enhancement or 
lymphadenopathy noted.  In March 2003, the veteran underwent 
a follow-up evaluation for left parotid enlargement.  The 
assessment was likely sialodenosis.  According to the 
records, in March 2004, the veteran underwent a scar revision 
and lipectomy.  At that time, the physician noted that the 
veteran had complaints of a scar on the right side of his 
face, status post facelift approximately 10 years ago.  The 
veteran was diagnosed with a right facial scar/lipoma.  In 
November 2004, it was reported that the veteran's facial scar 
was healing well. 

In April 2005, the veteran underwent a mental status 
evaluation.  At that time, he stated that he occasionally had 
a rapid heart beat which made him worried that he was having 
a heart attack and caused anxiety.  The pertinent diagnosis 
was panic disorder.  The remaining records show intermittent 
treatment for a panic disorder, anxiety, and depression.  




III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

There are diseases that are presumptively service connected 
in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d).  Second, service connection can be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311, if 
the condition at issue is a radiogenic disease.  Third, 
direct service connection can be established under 38 C.F.R. 
§ 3.303(d) by showing that the disease was incurred during or 
aggravated by service without regard to the statutory 
presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 
(Fed. Cir. 1994).  Under Combee, VA must not only determine 
whether a veteran had a disability recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether the disability was otherwise the 
result of active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

Diseases presumptively service connected for radiation- 
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo- 
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a 
disease that may be induced by ionizing radiation and shall 
include the following: (i) All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid 
cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone 
cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer; and (xxiv) Any other cancer. 38 C.F.R. § 3.311(b)(2).  
If a claim is based on a disease other than one of those 
listed in 38 C.F.R. § 3.311(b)(2), VA shall nevertheless 
consider the claim under the provisions of 38 C.F.R. § 3.311 
provided that the claimant has cited or submitted competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease (that is, a disease that may be induced 
by ionizing radiation). 38 C.F.R. § 3.311(b)(4).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.

When it is determined that a veteran (1) was exposed to 
ionizing radiation in service; (2) subsequently developed a 
radiogenic disease; and (3) such disease fist became manifest 
within a specified period, the claim will referred to the 
Under Secretary for Benefits for further consideration. 38 
C.F.R. § 3.311(b).  If, however, any of the foregoing 3 
requirements has not been met, it shall not be determined 
that a disease has resulted to ionizing radiation under such 
circumstances.  Id.  

The term "radiation-exposed veteran" means either a veteran 
who while serving on active duty, or an individual who while 
a member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty training, 
participated in a radiation-risk activity.  38 C.F.R. § 
3.309(d)(3)(i) (2007).  The term radiation-risk activity 
means, inter alia, onsite participation in a test involving 
the atmospheric detonation of a nuclear device.  38 C.F.R. § 
3.309(d)(3)(ii)(A) (2007).  The term onsite participation 
means, inter alia, during the official operational period of 
an atmospheric nuclear test, presence at the test site, or 
performance of official military duties in connection with 
ships, aircraft, or other equipment used in direct support of 
the nuclear test.  38 C.F.R. § 3.309(d)(3)(iv)(A) (2007).

For tests conducted by the United States, the term 
operational period means, inter alia, for Operation DOMINIC I 
the period April 25, 1962 through December 31, 1962.  38 
C.F.R. § 3.309(d)(3)(v)(R) (2007).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for a psychiatric 
disorder, sialodenosis, parotid mass, and parotiditis of the 
left side of the face; and lipoma of the right side of the 
face, status post excision.  

The veteran's service medical records are negative for any 
complaints or findings of a psychiatric disorder, 
sialodenosis, parotid mass, and parotiditis of the left side 
of the face; and/or a lipoma of the right side of the face.  
In addition, in the veteran's August 1964 separation 
examination, the veteran's head, face, neck and scalp, and 
skin, were all clinically evaluated as "normal."  Moreover, 
he was also clinically evaluated as "normal" for 
psychiatric purposes.

The first medical evidence of record of a diagnosis of 
sialodenosis, parotid mass, and/or parotiditis of the left 
side of the face is in November 2002, over 33 years after the 
veteran's separation from the military.  In addition, the 
first medical evidence of record of a diagnosis of a lipoma 
of the right side of the face is in March 2004, over 39 years 
after the veteran's separation from the military. Moreover, 
the first medical evidence of record of a psychiatric 
disorder, to include panic disorder, depression, and anxiety, 
is in April 2005, over 40 years after the veteran's 
separation from the military.  With respect to negative 
evidence, the Court has held that the fact that there was no 
record of any complaint, let alone treatment involving the 
veteran's condition for many years could be decisive.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub. 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 
[it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered 
in weighing the evidence].     

In the instant case, there is no medical evidence or 
competent opinion of record which links the veteran's 
psychiatric disorder, to include panic disorder, depression, 
and anxiety, the veteran's sialodenosis, parotid mass, and 
parotiditis of the left side of the face, or the veteran's 
lipoma of the right side of the face to his period of active 
service.  In fact, with respect to the veteran's lipoma, it 
was specifically linked to the veteran's facelift performed 
many years after service and not to his period of military 
service.  

The Board recognizes the veteran's contention that the 
aforementioned disorders are all secondary to his in-service 
exposure to radiation.  In this record, service personnel 
records verify the veteran's participation in Operation 
DOMINIC I. Therefore, the veteran is deemed to be a 
radiation-exposed veteran.  However, that status is not 
sufficient, by itself, to warrant presumptive service 
connection under the provisions of 38 C.F.R. § 3.309.  
Rather, in order to warrant such a presumption, the veteran 
must be diagnosed with one of the presumptive diseases 
specifically listed under 38 C.F.R. § 3.309(d)(2).  In this 
case, none of the veteran's disorders, specifically a 
psychiatric disorder; sialodenosis, parotid mass, 
parotiditis, and lipoma, are specified as one of the 
disabilities presumed to be related to exposure to radiation 
pursuant to 38 C.F.R. § 3.309.  Accordingly, service 
connection for the aforementioned disorders cannot be granted 
on a presumptive basis.  In addition, the aforementioned 
disorders are not among the radiogenic diseases listed in 
38 C.F.R. § 3.311, and the veteran has not identified or 
submitted any competent scientific or medical evidence that 
the disorders are due to in-service exposure to ionizing 
radiation.  To the extent that the veteran has reported that 
his treating VA physicians, Drs. R., G., and C., have linked 
the aforementioned disorders to his in-service radiation 
exposure, the Board notes that lay statements as to what a 
doctor said are not competent evidence.  See Warren v. Brown, 
6 Vet. App. 4 (1993); see also 38 C.F.R. § 3.159(a)(2) 
(2007).  That is, a layman's account of what a physician 
purportedly said, "when filtered through a 'layman's 
sensibilities' is 'attenuated and inherently unreliable.'" 
Id.  see also Robinette v. Brown, 8 Vet. App.69, 77 (1995); 
Dean v. Brown, 8 Vet. App. 449 (1995).  The Board also notes 
that the VAMC outpatient treatment records, dated from 
October 2002 to March 2005, contain statements from Drs. R. 
and G; however, none of the statements link the veteran's 
psychiatric disorder, sialodenosis, parotid mass, 
parotiditis, and/or lipoma to his in-service radiation 
exposure.  Therefore, there is no basis for further 
consideration of the veteran's claims under the provisions of 
38 C.F.R. § 3.311.  Furthermore, as stated above, there is no 
medical evidence or competent opinion of record which links 
the veteran's psychiatric disorder, to include panic 
disorder, depression, and anxiety, sialodenosis, parotid 
mass, and parotiditis of the left side of the face, or lipoma 
of the right side of the face to his period of active 
service.     

The only evidence of record supporting the veteran's claims 
is his own lay opinion that he currently has a psychiatric 
disorder, sialodenosis, parotid mass, and parotiditis of the 
left side of the face, and a lipoma of the right side of the 
face that are related to his period of active service, 
specifically to his in-service radiation exposure.  However, 
the veteran has not been shown to possess the training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation, and his opinion thus does 
not constitute competent medical evidence.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).   


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include as due to exposure to radiation, is denied.   

Entitlement to service connection for sialodenosis, parotid 
mass, and parotiditis of the left side of the face, to 
include as due to exposure to radiation, is denied.

Entitlement to service connection for a lipoma of the right 
side of the face, status post excision, to include as due to 
exposure to radiation, is denied.


REMAND

The veteran contends that his currently diagnosed status-post 
right nasopharyngeal mass is related to his in-service 
exposure to radiation.  In this regard, as previously stated, 
because the veteran's service personnel records verify that 
he participated in Operation DOMINIC I, he is deemed to be a 
radiation-exposed veteran.  In addition, VAMC outpatient 
treatment records show that in July 2002, the veteran 
underwent a computed tomography (CT) of his neck.  The 
diagnosis was of a right nasopharyngeal mass.  In August 
2002, the veteran's nasopharyngeal mass was biopsied.  There 
is no medical evidence of nasopharyngeal cancer but in August 
2005, the veteran's treating physician, Dr. R., recorded a 
history of "throat polyps" secondary to radiation exposure.  
Dr. R. noted that the veteran had asked him for a statement 
confirming that his throat polyps were due to in-service 
radiation exposure.       

It is not clear whether Dr. R was offering a supportive 
opinion on the contended causal relationship in August 2005 
or merely recording the veteran's contention.    It is the 
Board's opinion that this matter must be clarified and any 
indicated development pursuant to 38 C.F.R. § 3.311 should 
follow.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must forward the claims 
file to Dr. Rajan, R Kannan of the Long 
Beach, California VA Medical Center who 
saw the veteran in August 2005, and he 
must be asked whether his notation in 
August 2005 (see yellow tab marked August 
2005 in claims file) was an opinion 
supporting the contended causal 
relationship between the veteran's 
"throat polyps" or a nasophyarangeal 
mass (which was excised) and his exposure 
to radiation or was it merely his 
recording of the veteran's contention.  
The physician should be specifically asked 
whether it is at least as likely as not 
(50 percent or greater degree of 
probability) that the veteran's status 
post nasopharyngeal mass is causally 
related to his confirmed exposure to 
radiation during service.  

If Dr. Rajan is not available or if he 
indicates that an examination should be 
scheduled to obtain such an opinion, the 
AMC/RO should take appropriate action.

2.  If Dr. Rajan or some other competent 
clinician provides a supportive nexus 
opinion or determines that a radiation 
dose estimate should be obtained before 
the nexus question at hand can be 
addressed, the AMC/RO should request that 
DTRA provide a radiation dose estimate for 
the veteran.  In constructing the dose 
estimate, DTRA should be requested to 
consider the veteran's participation in 
DOMINIC I from April 17, 1962 to August 
10, 1962, and from August 30, 1962 to 
August 31, 1962.    

3.  Thereafter, the RO should make a 
determination as to whether the veteran 
was exposed to ionizing radiation, and if 
so, proceed with additional development 
prescribed by 38 C.F.R. § 3.311, including 
referral to the Under Secretary for 
Benefits.

4.  The RO should thereafter complete any 
additional development indicated by the 
state of the record.  The RO should then 
adjudicate the claim of entitlement to 
service connection for a right 
nasopharyngeal mass, status post excision, 
claimed as due to exposure to ionizing 
radiation.  

5.  If the benefit sought on appeal is not 
granted, the RO should issue an 
appropriate supplemental statement of the 
case, and the veteran and his 
representative should be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


